2016 WI 83

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2016AP51-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Thor Templin, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Thor Templin,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST TEMPLIN

OPINION FILED:          OCTOBER 12, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:           ABRAHAMSON, J. concurs (opinion filed)
   DISSENTED:           BRADLEY, A.W., J. dissent (opinion filed)
   NOT PARTICIPATING:


ATTORNEYS:
                                                                   2016 WI 83
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.   2016AP51-D


STATE OF WISCONSIN                       :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Thor Templin, Attorney at Law:

Office of Lawyer Regulation,                                    FILED
           Complainant,                                    OCT 12, 2016
      v.                                                      Diane M. Fremgen
                                                           Clerk of Supreme Court
Thor Templin,

           Respondent




      ATTORNEY     disciplinary   proceeding.       Attorney's         license

suspended.


      ¶1   PER CURIAM.     We review Referee Jonathan V. Goodman's

recommendation that the court declare Attorney Thor Templin in

default and suspend his Wisconsin law license for a period of 60

days for professional misconduct in connection with his work on

three client matters and his non-cooperation with the Office of

Lawyer Regulation's (OLR) investigation into that misconduct.

The referee also recommended that Attorney Templin be required

to pay the full costs of this proceeding, which total $1,041.40
as of June 20, 2016.
                                                                          No.   2016AP51-D



       ¶2     Because    no     appeal   has       been    filed,       we   review   the

referee's report pursuant to Supreme Court Rule (SCR) 22.17(2).1

After conducting our independent review of the matter, we agree

with the referee that, based on Attorney Templin's failure to

answer the complaint filed by the OLR, the OLR is entitled to a

default judgment.         We also agree with the referee that Attorney

Templin's professional misconduct warrants a 60-day suspension

of    his    Wisconsin    law    license,      consecutive         to    the    six-month

suspension Attorney Templin is currently serving.                         We also agree

with the referee that Attorney Templin should be ordered to pay

the full costs of the proceeding.

       ¶3     Attorney Templin was admitted to the practice of law

in Wisconsin in May 2008.           His disciplinary history consists of:

(1) a consensual private reprimand for failing to act diligently

and    communicate       appropriately        in    a     client    matter,       Private

Reprimand,        2011-04         (electronic             copy          available      at

https://compendium.wicourts.gov/app/raw/002344.html); and (2) a

six-month suspension, commencing on May 3, 2016, for 12 counts
of misconduct involving four clients, including filing frivolous

motions, failing to respond to client requests for information,

       1
           SCR 22.17(2) provides:

       If no appeal is filed timely, the supreme court shall
       review the referee's report; adopt, reject or modify
       the referee's findings and conclusions or remand the
       matter to the referee for additional findings; and
       determine and impose appropriate discipline. The
       court, on its own motion, may order the parties to
       file briefs in the matter.


                                          2
                                                                    No.     2016AP51-D



charging an unreasonable fee, and failing to provide competent

representation, In re Disciplinary Proceedings Against Templin,

2016 WI 18, 367 Wis. 2d 351, 877 N.W.2d 107.

      ¶4   On    January     7,    2016,      the    OLR    filed     the    current

complaint against Attorney Templin.                 The complaint alleges six

counts of professional misconduct in connection with his work on

three client matters.

      ¶5   Counts      1-3   of    the    OLR's     complaint       arose    out     of

Attorney Templin's representation of E.S.                    In May 2009, E.S.

hired Attorney Templin to help resolve certain property disputes

related to the estate of E.S.'s mother.                  E.S. claimed that her

siblings had defrauded the estate to her disadvantage.                      In 2009,

Attorney Templin filed an action for special administration in

Milwaukee County, but took no further action in that matter.

      ¶6   Although      Attorney        Templin     exchanged      correspondence

with an attorney representing E.S.'s siblings, it was not until

April   2011    that   Attorney      Templin     filed     suit    against        E.S.'s

siblings alleging fraud.          Attorney Templin then failed to serve
the   summons   and    complaint     on    the     defendants,     and    the      court

dismissed the lawsuit in July 2012.

      ¶7   In    October     2013,    Attorney       Templin      filed     the    same

lawsuit against E.S.'s siblings alleging fraud.                      But Attorney

Templin again failed to serve the summons and complaint on the

defendants, and the court dismissed the lawsuit in May 2014.

      ¶8   In April 2014, E.S. filed a grievance against Attorney

Templin with the OLR.        In September 2014, the OLR sent Attorney
Templin its notice of formal investigation requesting Attorney
                                          3
                                                                               No.        2016AP51-D



Templin's        response          to   the      allegations          raised         by     E.S.'s

grievance.          Attorney Templin failed to respond.

      ¶9       In    October       2014,    the      OLR      sent    Attorney       Templin      a

second letter reminding him of his duty to cooperate with the

OLR   and      requesting      a    response         by   a   certain    date.            Attorney

Templin failed to respond.

      ¶10      The OLR then emailed to Attorney Templin electronic

copies of the initial notice of formal investigation and the

second investigative letter and advised Attorney Templin that a

response was due.            Attorney Templin responded to the email and

told the OLR that he had placed a response in the mail on that

same day.        The OLR did not receive Attorney Templin's response.

      ¶11      Attorney Templin only responded to the OLR's grievance

after     this      court   ordered        him    to      show   cause   why     his       license

should     not      be   suspended      for      failing      to     cooperate       in    an   OLR

investigation.

      ¶12      The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Templin's representation of
E.S.:

              Count One: By failing to achieve service on the
               defendants in two separately filed lawsuits,
               resulting in the dismissal of both lawsuits,
               Attorney Templin violated SCR 20:1.1.2



      2
       SCR 20:1.1 provides:   "A lawyer shall provide competent
representation to a client. Competent representation requires
the legal knowledge, skill, thoroughness and preparation
reasonably necessary for the representation."


                                                 4
                                                       No.   2016AP51-D



           Count Two:     By failing to diligently pursue
            meaningful action on behalf of his client over a
            period of four years, Attorney Templin violated
            SCR 20:1.3.3

           Count Three:      By failing to timely provide
            relevant information to OLR in the E.S. matter,
            Attorney Templin violated SCR 22.03(2)4 and SCR
            22.03(6),5 as enforced through SCR 20:8.4(h).6
    ¶13     Count 4 of the OLR's complaint arose out of Attorney

Templin's    representation   of       J.A.M.   Repeating    all   the


    3
       SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
    4
        SCR 22.03(2) provides:

    Upon commencing an investigation, the director shall
    notify the respondent of the matter being investigated
    unless   in   the   opinion   of   the   director   the
    investigation of the matter requires otherwise.     The
    respondent shall fully and fairly disclose all facts
    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail a
    request for a written response.      The director may
    allow additional time to respond.     Following receipt
    of the response, the director may conduct further
    investigation and may compel the respondent to answer
    questions,   furnish   documents,   and   present   any
    information deemed relevant to the investigation.
    5
       SCR 22.03(6)   provides,   "In   the    course   of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
    6
       SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to: . . . fail to cooperate in the investigation
of a grievance filed with the office of lawyer regulation as
required by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(6), or SCR
22.04(1)."


                                   5
                                                                                    No.     2016AP51-D



allegations of             the J.A.M. matter, which we deem admitted by

virtue of Attorney Templin's default (see                                   infra     at ¶24), is

unnecessary.           It is sufficient to describe the                               pattern that

Attorney Templin generally followed in his work on the J.A.M.

matter.

    ¶14        The J.A.M. matter involved a dispute over real estate

owned by J.A.M.             Over a year into the representation, J.A.M.'s

daughter,          L.B.,     contacted          Attorney      Templin          and        asked    for

information         about        the    case.         Attorney     Templin          chose    not    to

communicate         with     L.B.        because       he   had    not       been     specifically

authorized by J.A.M. to do so.

    ¶15        In    light        of     L.B.'s        inability       to    communicate          with

Attorney Templin, J.A.M. signed a "Designation of Agent or Power

of Attorney," which gave broad general powers to L.B. to act on

her mother's behalf, and explicitly gave L.B. authorization to

receive    a       copy     of    the        entire    case   file       and     to    speak      with

Attorney Templin.            In July 2014, L.B. wrote Attorney Templin and

enclosed       a    copy     of        the    "Designation        of     Agent      or     Power    of
Attorney."          L.B. asked that Attorney Templin provide her with a

copy of the entire case file.                         Attorney Templin did not comply

with L.B.'s request for the file, nor any of her subsequent

requests for the file, including requests that L.B. made after

Attorney    Templin         withdrew           from    representing          J.A.M.         Attorney

Templin provided a copy of J.A.M.'s file to the OLR in March

2015, following the OLR's specific request for the file.                                           The

OLR in turn forwarded the file to L.B.


                                                   6
                                                                  No.   2016AP51-D



    ¶16       The   OLR's    complaint   alleged    the   following     count   of

misconduct with respect to Attorney Templin's work on J.A.M.'s

matter:

             Count Four:    By failing to comply with L.B.'s
              multiple   requests   following   termination  of
              representation to obtain a copy of J.A.M.'s file,
              Attorney Templin violated SCR 20:1.16(d).7
    ¶17       Counts 5 and 6 of the OLR's complaint arose out of

Attorney      Templin's     representation     of   P.D.P.   In    November     of

2011, P.D.P.        was involved in an automobile accident               and    was
cited for inattentiveness.         P.D.P. admitted fault.

    ¶18       In January 2013, State Farm Insurance Company (State

Farm) sued P.D.P. to recover property damages caused by P.D.P.

to an insured's vehicle.              State Farm served its Summons and

Complaint by publication.             When     P.D.P.   failed to answer the

suit, State Farm filed a motion for default judgment. In July

2013, the circuit court granted judgment to State Farm in the

amount of $9,013.88 plus costs and attorney's fees.                       P.D.P.

received       a    letter     from      the     Wisconsin    Department        of


    7
        SCR 20:1.16(d) provides:

    Upon termination of representation, a lawyer shall
    take steps to the extent reasonably practicable to
    protect   a  client's   interests,   such  as   giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee or expense that has not
    been earned or incurred. The lawyer may retain papers
    relating to the client to the extent permitted by
    other law.


                                         7
                                                                        No.    2016AP51-D



Transportation         advising       her     that    her    driver's      license    was

suspended because of the unpaid State Farm judgment.

       ¶19     P.D.P. hired Attorney Templin in May 2014 to try to

reopen the default judgment entered against her in July 2013, or

to   otherwise        resolve     the   matter       with   State    Farm.     Attorney

Templin prepared a written fee agreement, but took no immediate

action on the matter.                 After about one month, P.D.P. called

Attorney Templin multiple times and left numerous messages to

inquire       about    the    case,     but    she    was   unable    to     speak   with

Attorney Templin.            During a subsequent meeting between Attorney

Templin and P.D.P. and her husband, Attorney Templin promised

that he would contact State Farm and try to resolve the matter,

yet he did nothing further on the case.                     Attorney Templin failed

to return subsequent telephone calls from P.D.P. and was never

available when P.D.P. traveled to Attorney Templin's office to

meet   with     him.         In   December    2014,     Attorney     Templin    filed   a

motion to reopen the default judgment entered against P.D.P.

The circuit court denied the motion, noting that it was "not
timely" and not "made within a reasonable time."

       ¶20     The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Templin's representation of

P.D.P.:

              Count Five:    By failing to file a motion to
               reopen a default judgment on behalf of his client




                                              8
                                                                    No.    2016AP51-D


            in a timely fashion, Attorney Templin violated
            SCR 20:1.3.8

           Count Six: By failing to respond to his client's
            multiple requests for information regarding her
            case, Attorney Templin violated SCR 20:1.4(a)(4).9
    ¶21     The OLR personally served its complaint and an order

to answer on Attorney Templin.                Attorney Templin failed to file

an answer to the OLR complaint.                     The OLR moved for default

judgment, which the OLR served by mail on Attorney Templin.

    ¶22     The   referee   filed     a       report   recommending       that   this

court grant the OLR's motion for default judgment.                   In so doing,

the referee deemed the allegations in the OLR's complaint to be

established.      The referee recommended a 60-day suspension of

Attorney Templin's Wisconsin law license, which was the sanction

the OLR sought in its complaint.                The referee recommended that

this 60-day suspension should run consecutive to the six-month

suspension   imposed   in   In   re       Disciplinary       Proceedings    Against

Templin,    367   Wis. 2d 351.        The      referee    also   recommended      the

imposition of the full costs of this proceeding against Attorney

Templin.
    ¶23     Attorney   Templin   did          not   appeal   from   the   referee's

report and recommendation.          Thus, we proceed with our review of

the matter pursuant to SCR 22.17(2).                     We review a referee's

findings of fact subject to the clearly erroneous standard. See

    8
       SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
    9
       SCR: 20:1.4(a)4 provides: "a lawyer shall promptly comply
with reasonable requests by the client for information."


                                          9
                                                                                No.    2016AP51-D



In re Disciplinary Proceedings Against Eisenberg, 2004 WI 14,

¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                             We review the referee's

conclusions of law de novo.                    Id.        We determine the appropriate

level of discipline independent of the referee's recommendation.

See In re Disciplinary Proceedings Against Widule, 2003 WI 34,

¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

       ¶24    We agree with the referee that Attorney Templin should

be declared in default.                     Although the OLR effected personal

service of its complaint, and although the OLR served its motion

for default judgment on Attorney Templin by mail, he failed to

appear       or     present       a    defense.               Accordingly,       we    deem     it

appropriate to declare him in default.                          In addition, the referee

properly relied on the allegations of the complaint, which were

deemed admitted.              See In re Disciplinary Proceedings Against

Coplien, 2010 WI 109, ¶¶10-11, 329 Wis. 2d 311, 788 N.W.2d 376.

We therefore accept the referee's findings of fact based on the

allegations of the complaint.                       We also agree with the referee

that     those         findings       of    fact        adequately      support       the    legal
conclusions of professional misconduct with respect to the six

counts of misconduct alleged in the complaint.

       ¶25    We        are   satisfied        that           the     record    supports       the

imposition of a 60-day license suspension.                                  We have imposed a

60-day suspension in previous, arguably similar cases.                                        See,

e.g., In re Disciplinary Proceedings Against Lister, 2010 WI

108,   329        Wis. 2d 289,        787    N.W.2d 820             (attorney   who    had    been

disciplined on two prior occasions received a 60–day suspension
for    lack       of    diligence,         failing       to    keep     a    client    informed,
                                                   10
                                                                                No.     2016AP51-D



failing to forward the client's file to successor counsel and

refund advanced fee payments, and failing to cooperate with an

investigation); In re Disciplinary Proceedings Against Anderson,

2010 WI 39, 324 Wis. 2d 627, 782 N.W.2d 100 (attorney who had

been   disciplined       on    three     prior     occasions          received          a   60–day

suspension      for   lack     of   diligence,       failing          to    keep       a    client

informed, and failing to explain matters to a client); In re

Disciplinary       Proceedings        Against      Theobald,          2010      WI     102,      329

Wis. 2d 1, 786 N.W.2d 834 (attorney who had been disciplined on

two prior occasions received a 60–day suspension for lack of

diligence and failing to keep a client informed).

       ¶26    We   further     agree     with    the      referee          that       the   60-day

suspension should run consecutive to Attorney Templin's present

six-month      suspension,      which      began     on    May        3,    2016.           In    re

Disciplinary Proceedings Against Templin, 367 Wis. 2d 351, ¶42.

We   are     confident   that,      if    the    OLR      had    brought          all       of   the

misconduct      counts    in    the      instant    case        and    in       his     previous

disciplinary case in a single proceeding, the proper sanction
for all of the misconduct would have                       exceeded the six-month

suspension that we previously imposed.                     A consecutively imposed

suspension      is    therefore     in    order.          See    In        re     Disciplinary

Proceedings Against Voss, 2015 WI 104, ¶24, 365 Wis. 2d 442, 871

N.W.2d 859.

       ¶27    We additionally note that on June 1, 2016, Attorney

Templin filed a letter with the court in which he asked that we




                                           11
                                                                       No.     2016AP51-D



accept the voluntary resignation of his law license in lieu of

issuing this decision.10           He stated that he is not practicing law

now, and that he "would likely not" return to the practice of

law   before      June   2018.        Thus,     Attorney      Templin        argued,    a

suspension of his law license would be pointless, as he intends

to refrain from practicing law for a period longer than any

suspension period he currently faces.

      ¶28   By virtue of issuing this decision, we have obviously

rejected Attorney Templin's claim that his offer to resign his

law license for a duration of his choosing ought to render this

disciplinary      proceeding       unnecessary.        To    be    sure,     our   rules

permit a lawyer who is the subject of an OLR investigation or

the respondent in an OLR disciplinary proceeding to agree to

surrender his or her law license instead of defending against

misconduct     charges.       To    do   so,    however,     the     lawyer    must    be

willing to admit to having engaged in professional misconduct,

and——important here——must be willing to wait five years before

applying    for    reinstatement.          See       SCR    22.19;     SCR    22.29(2).
Attorney    Templin      is   apparently       not   willing      to   agree    to     the

voluntary revocation of his license given his statement that he

might wish to return to the practice of law within two years.

Because Attorney Templin's proffered resignation does not meet

the requirements of SCR 22.19, we decline to accept it.

      10
        We note that Attorney Templin attempted to voluntarily
resign his law license during the pendency of In re Disciplinary
Proceedings Against Templin, 367 Wis. 2d 351, ¶36.    The court
did not grant this request.


                                          12
                                                                          No.    2016AP51-D



       ¶29    We   turn   now    to     the       issue     of   costs,    which     total

$1,041.40 as of June 20, 2016.                    In his June 1, 2016 letter to

the court, Attorney Templin argued that he should not have to

pay    the    costs   associated        with       this     disciplinary        proceeding

because the misconduct counts in this proceeding could have been

included with those brought in In re Disciplinary Proceedings

Against Templin, 367 Wis. 2d 351.                  Attorney Templin claimed that

consolidating the counts in this manner would have eliminated

any   costs    associated       with    the       instant    proceeding.          Attorney

Templin also claimed that he should bear no costs because he

informed the OLR that he wanted to resign before the OLR filed

the complaint in this matter.

       ¶30    We are not convinced by Attorney Templin's arguments.

Our    general     practice      is     to     assess       full   costs        against   a

disciplined lawyer.         See SCR 22.24(1m).               This is so because it

is only fair that a disciplined lawyer "should shoulder, to the

extent the lawyer is able, the costs of an OLR proceeding that

the lawyer's misconduct necessitated, rather than transferring
those costs to the other members of the bar who have not engaged

in    misconduct."        See   In     re    Disciplinary        Proceedings       Against

Stern, 2016 WI 6, ¶13, 366 Wis. 2d 431, 874 N.W.2d 93.                            There is

no doubt that Attorney Templin's misconduct, which he has never

disputed, necessitated these proceedings.                        We fail to see why

Attorney Templin's proffered resignation, which did not meet the

requirements of SCR 22.19, should operate to shift costs away

from him and towards other members of the bar.                       We also fail to
see why a consolidation of the instant counts with those brought
                                             13
                                                                         No.   2016AP51-D



in Attorney Templin's previous disciplinary matter would have

eliminated        all   costs      associated       with     this    proceeding,        as

Attorney Templin claims.                While such consolidation may have led

to     certain     efficiencies         (though     Attorney     Templin       fails    to

identify them),11 the bulk of the costs were unavoidable; for

example, both the pleadings and the referee's report in this

case    needed     to   be     prepared,      and    these     tasks     required      the

expenditure       of    time      and     money     regardless      of    whether      the

misconduct counts were consolidated in one proceeding or not.

In short, Attorney Templin's conclusory objection to costs does

not compel us to exercise our discretion to reduce them.

       ¶31   Finally, we note that the OLR did not seek restitution

in this case.       None is ordered.

       ¶32   IT IS ORDERED that the license of                      Thor Templin        is

suspended for a period of 60 days, to run consecutive to the

discipline       imposed     in   In    re   Disciplinary      Proceedings       Against

Templin, 2016 WI 18, ¶42, 367 Wis. 2d 351, 877 N.W.2d 107.

       ¶33   IT IS FURTHER ORDERED that within 60 days of the date
of this order, Thor Templin shall pay to the Office of Lawyer

Regulation the costs of this proceeding.

       ¶34   IT    IS    FURTHER        ORDERED     that     compliance        with    all

conditions of this decision is required for reinstatement. See

SCR 22.28(2).

       11
        See SCR 22.24(2)(requiring a respondent who objects to a
statement of costs to "explain, with specificity, the reasons
for the objection and . . . state what he or she considers to be
a reasonable amount of fees").


                                             14
                                                                      No.   2016AP51-D.ssa


    ¶35     SHIRLEY S. ABRAHAMSON, J.                 (concurring).          I join the

per curiam.       I write separately to discuss three issues.

    ¶36     The first issue relates to restitution.                         Justice Ann

Walsh Bradley, in her dissent, would order Attorney Templin to

pay as restitution to P.D.P. the amount of any fees he received

in connection with his representation of P.D.P.                         The Office of

Lawyer   Regulation     (OLR)   did    not       ask    for     restitution      in   its

complaint.        Restitution    is    a       form    of     discipline,       see   SCR

21.16(1m)(em),1 and we have often said that this court is free to

impose whatever discipline it deems appropriate.                        See, e.g., In

re Disciplinary Proceedings Against Smead, 2011 WI 102, ¶15, 338

Wis. 2d 23, 806 N.W.2d 631.

    ¶37     But where, as here, we have declared an attorney to be

in default, the question arises whether we may impose a form of

discipline that the OLR did not seek in its complaint?                            Or, in

default cases, is our otherwise wide-ranging ability to impose

appropriate       discipline    cabined         to     the     discipline       the   OLR

requested in its complaint?            The answer to this issue is not
clear in our rules or case law, and is therefore worthy of

study.

    ¶38     The    second   issue     is       that   the    per   curiam      does   not

identify   when     Attorney    Templin         may    apply    for     reinstatement.

    1
      SCR 21.16(1m) provides: Any of the following may be
    imposed on an attorney as discipline for misconduct
    pursuant to the procedure set forth in SCR chapter 22:

        . . .

    (em) Restitution, as provided under sub. (2m).


                                           1
                                                                             No.   2016AP51-D.ssa


Supreme       Court        Rule     22.29(1)          states:           "A     petition      for

reinstatement of a license suspended for a definite period may

be   filed     at    any     time      commencing        three    months       prior    to   the

expiration of the suspension period."                            In Attorney Templin's

previous       disciplinary         matter,       In    re    Disciplinary          Proceedings

Against Templin, 2016 WI 18, ¶42, 367 Wis. 2d 351, 877 N.W.2d

107,     we     ordered       a     six-month          suspension       of     his     license,

commencing on May 3, 2016.                    This suspension would have expired

on November 3, 2016.              But by virtue of the consecutively imposed

60-day    suspension          ordered        in   this       case,    Attorney        Templin's

suspension period has been extended to January 2, 2017.                                 I would

make clear that, under SCR 22.29(1), Attorney Templin may not

petition       for     reinstatement          until      three       months        before    this

extended date of January 2, 2017.

       ¶39     The third issue is one that I have raised numerous

times.        The OLR disciplinary system is about 15 years old.                               I

repeat my numerous requests that the court review the lawyer

disciplinary system and the Rules of Professional Conduct for
Attorneys.           The instant case presents issues that should be

considered in such reviews.                       See,    e.g., Rule Petition 14-06

(Abrahamson,           J.,     concurring);             and      Rule        Petition       15-01

(Abrahamson,         J.,     dissenting);         In    re    Disciplinary          Proceedings

Against       Johns,    2014      WI    32,    353     Wis. 2d 746,          847    N.W.2d    179

(Abrahamson, C.J., dissenting); In re Disciplinary Proceedings

Against       Kratz,    2014      WI   31,    353      Wis. 2d    696,       851    N.W.2d   219

(Abrahamson, C.J., concurring; Prosser, J., concurring in part
and dissenting in part).

                                                  2
                                             No.   2016AP51-D.ssa


¶40   For the foregoing reasons, I write separately.




                            3
                                                    No.   2016AP51-D.awb




    ¶41   ANN WALSH BRADLEY, J.     (dissenting).     I would order

Attorney Templin to pay as restitution to P.D.P. the amount of

any fees he received in connection with his representation of

P.D.P.

    ¶42   For the foregoing reason, I dissent.




                                1
    No.   2016AP51-D.awb




1